                          Case 4:19-cv-00088-WTM-CLR Document 19 Filed 11/23/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  TREYON ANTONIO WILLIAMS,


                  Plaintiff,                                                        JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV419-088

                  SHERIFF WILCHER, CPl NEVELS,
                  SGT BAILEY, and OFFICER GRANT,


                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that in accordance with this Court's order dated November 23, 2020 adopting the Report and

                     Recommendations of the U.S. Magistrate Judge as the opinion of this Court, the plaintiff's

                     Complaint is dismissed without prejudice. This case stands closed.




           November 23, 2020                                                    John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/2020
